DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The present application contains identical claims as PCT/US21/45884. The Office concurs with the findings of the 10/25/2021 ISA Written Opinion. The rejections have been reproduced below in accordance with US patent law.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is a duplicate of claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 21-23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0316316 to Flavell et al. (hereinafter, Flavell"). 

Regarding Claim 1, Flavell discloses a system for controlling a workout (Fig. 1 shows the system; [0035], 'FIG. 1 is an illustration of an environment 100 in an example implementation that is operable to implement techniques for dynamic exercise content discussed herein’), comprising: a sensor (NUI device 120; Fig. 1; [0043], ‘Further included as part of the computing device 102 is an NUI device 120, which is configured to receive a variety of touchless input, such as via visual recognition of human gestures, object scanning, voice recognition, color recognition, and so on. in at least some embodiments, the NUI device 120 is configured to recognize gestures, poses, body movements, objects, images, and so on, via cameras. An example camera, for instance, can be configured with lenses, light sources, and/or light sensors such that a variety of different phenomena can be observed and captured as input’); a processor (computing device 102) coupled to the sensor (120; Fig. 1), wherein the processor (102) is configured to determine a context State of a user participating in the workout based on information from the sensor (120; Fig. 1; (0036), ‘the computing device 102 may range from full resource devices with substantial memory and processor resources’; [0043], ‘Further included as part of the computing device 102 is an NUI device 120, which is configured to receive a variety of touchless input, such as via visual recognition 

Regarding Claim 2, Flavell discloses the system of claim 1, wherein avoiding conflict with the stream of content comprises avoiding conflict with the first auditory content (Fig. 1 & 2 show the system setup; Fig. 13 shows the dynamically responsive content; [0114], ‘FIG. 13 : illustrates another example implementation scenario in which an exercise routine is dynamically modified, generally at 1300. Starting with the upper portion of the scenario 1300, a user exercises along with the playback of the exercise routine 902, discussed above’; [0115], ‘Continuing to the middle portion of the scenario 1300, 

Regarding Claim 3, Flavell discloses the system of claim 1, wherein avoiding conflict with the stream of content comprises avoiding conflict : with the first visual content (Fig. 1 & 2 show the system setup; Fig. 13 shows the dynamically responsive content; [0114], ‘FIG. 13 illustrates another example implementation scenario in which an exercise routine is dynamically modified, generally at 1300. Starting with the upper portion of the scenario 1300, a user exercises along with the playback of the exercise routine 902, discussed above’; [0115], ‘Continuing to the middle portion of the scenario 1300, user-associated feedback is received that indicates that the user is feeling pain in their triceps muscle. For example, the user can say “my triceps really hurt.” In response, the user is asked "Do you want to 

Regarding Claim 4 and duplicate Claim 5, Flavell discloses the system of claim 1, wherein for the responsive content based on the context state of the user, the context state of the user is different than an initial state of the user that the first auditory content or the first visual content is based on (Fig. 1 & 2 show the system setup; Fig. 13 shows the dynamically responsive content; [0114], 'FIG. 13 illustrates another example implementation scenario in which an exercise routine is dynamically modified, generally at 1300. Starting with the upper portion of the scenario 1300, a user exercises along with the playback of the exercise routine 902, discussed above’; [0115], ‘Continuing to the middle portion of the scenario 1300, user-associated feedback is received that indicates that the user is feeling pain in their triceps muscle. For example, the user can say "my triceps really hurt." In response, the user is asked "Do you want to finish your workout with cardio?" The exercise manager module 106, for instance, can 

Regarding Claim 6, Flavell discloses the system of claim 1, wherein the responsive content is personalized content based on the context state of the user, wherein the context state of the user comprises a personalized identifier (Fig. 1 & 2 show the system setup; Fig. 13 shows the dynamically responsive content; [0113], 'Thus, techniques can customize exercise content during playback to repeat particular portions based on explicit input from a user, and/or based on performance-related attributes that are detected from a user."; [0114], ‘FIG. 13 illustrates another example implementation scenario in which an exercise routine is dynamically modified, generally at 1300. Starting with the upper portion of the scenario 1300, a user exercises along with the playback of the exercise routine 902, discussed above’; {0115}, ‘Continuing to the middle portion of the scenario 1300, user-associated feedback is received that indicates that the user is feeling pain in their triceps muscle. For example, the user can say "my triceps really hurt." In response, the user is asked "Do you want to finish your workout with 

Regarding Claim 7, Flavell discloses the system of claim 1, wherein the context state of the user is based at least in part on a function of a historical exercise (Fig. 1; [0036], ‘the computing device 102 may range from full resource devices with substantial memory and processor resources’, [0043], 'Further included as part of the computing device 102 is an NUI device 120, which is configured to receive a variety of touchless input, such as via visual recognition of human gestures, object scanning, voice recognition, color recognition, and so on. In at least some embodiments, the NUI device 120 is configured to recognize gestures, poses, body movements, objects, images, and so on, via cameras. An example camera, for instance, can be configured with lenses, light sources, and/or light sensors such that a variety of different phenomena can be observed and captured as input. For example, the camera can be configured to sense movement in a variety of dimensions, such as vertical movement, horizontal 

Regarding Claim 8, Flavell discloses the system of claim 1, wherein the context state of the user is based at least in part on a function of a future exercise ([0115], ‘Continuing to the middle portion of the scenario 1300, user-associated feedback is received that indicates that the user is feeling pain in their triceps muscle. For example, the user can say "my triceps really hurt." In response, the user is asked "Do you want to finish your workout with cardio?" The exercise manager module 106, for instance, can cause audible and/or text output requesting whether the user wants to finish their workout with cardio. The user answers "Yes.”; [0116], ‘Proceeding to the lower portion of the scenario 1300, and in response to the user answering "Yes," the remaining chest exercises (e.g., the flies 312 and the incline press 314 segments) of the exercise routine 902 are replaced with a cardio segment 1304 that includes cardio exercises. Thus, the user can finish the remainder of their exercise period using cardio exercises, instead of the chest exercises originally retrieved for playback.’ [0117], ‘Note that in this example, the cool down segment 318 is retained. Thus, when exercise content is dynamically modified, portions of exercise content can be replaced and other portions can be retained based on the parameters of the dynamic modification. For instance, in this example the cool down segment 318 would most likely not put stress 

Regarding Claim 9, Flavell discloses the system of claim 1, wherein the responsive content is non-repetitive content based on the context state of the user, wherein the context state of the user comprises a record of past content (Fig. 1; [0087], 'User-related parameters can further include aspects of a user's exercise history. For example, a user's exercise history can be tracked (e.g., by the exercise manager module 106) and stored as part of the user data module 114. The user's exercise history can include which exercises the user has performed during previous exercise sessions, how frequently the user has performed particular exercises during previous exercise sessions, and so on. A user's exercise history can also include the user's performance history and/or progress. For example, if a user's form has improved sufficiently on a particular exercise, the user can be presented with more advanced exercise content’; [0113], 'Thus, instead of transitioning to a different exercise, some or all of the segment that includes the particular exercise can be repeated to enable the user to continue to work on their form. Thus, techniques can customize exercise content during playback to repeat particular portions based on explicit input from a user, and/or based on performance-related attributes that are detected from a user.'; [0114], 'FIG. 13 illustrates another example implementation scenario in which an exercise routine is dynamically modified, generally at 1300. Starting with the upper portion of the scenario 1300, a user exercises along with the playback of the exercise routine 902, discussed above’; [0115], ‘Continuing to the middle portion of the scenario 1300, user-associated feedback is received that indicates that the user is feeling pain in their triceps muscle. For example, the user can say “my triceps really hurt." In response, the user is asked "Do you want to finish your workout with cardio?" The exercise manager module 106, for instance, can cause audible and/or text output requesting whether the user wants to finish their workout with cardio. The user answers "Yes."; [0116], 'Proceeding to the 

Regarding Claim 10, Flavell discloses the system of claim 1, wherein the responsive content comprises coaching from a second coach, wherein the first auditory content or the first visual content is based on a first coach ([0058], ‘ For example, at least some of the biceps clips 400 can correspond to portions of exercise content associated with different exercise programs, different trainers, and so on. Thus, if a user specifies a preference for a particular trainer, exercises from the biceps clips 400 from that trainer can be selected.'; [0070], ‘The tag 600 further specifies a segment duration that indicates a time duration for the push-ups segment 306. Also included is a trainer identifier that specifies trainers and/or actors associated with the push-ups segment 306.’; different trainers can be provided for different exercises; therefore, when the dynamic and responsive content of Fig. 13 and (0114]-[0117] is performed, there can be a second trainer for the responsive content).

Regarding Claim 11, Flavell discloses the system of claim 1, wherein the processor (102) is further configured to run a set of functions against content to determine the responsive content to play ([0083], ‘The creation environment 700 is provided for purposes of example only, and the exercise content 104 can be generated and customized via a variety of different functionalities and environments within the spirit and scope of the claimed embodiments. Further, various modules and functionalities of the creation environment 700 may be implemented via different configurations of devices and resources, such as discussed below with reference to FIG. 16.'; [0115], ‘For example, the user can say "my triceps really hurt.” In response, the user is asked "Do you want to finish your workout with cardio?" The exercise manager module 106, for instance, can cause audible and/or text output requesting whether the user wants to finish their workout with cardio. The user answers “Yes."; [0116], ‘Proceeding to the lower portion of the scenario 1300, and in response to the user answering “Yes,” the remaining chest exercises (e.g., the flies 312 and the incline press 314 segments) of : the exercise routine 902 are replaced with a cardio segment 1304 that includes cardio exercises.'; [0117], ‘Note that in this example, the cool down segment 318 is retained. Thus, when exercise content is dynamically modified, portions of exercise content can be replaced and other portions can be retained based on the parameters of the dynamic modification. For instance, in this example the cool down segment 318 would most likely not put stress on the user's triceps muscles, and thus is retained to allow the user to cool down after the cardio segment 1304.'; the functions of the environment determine dynamic and responsive content, such as determining cardio and the cool down content segments will not stress the user's injured muscles when the muscular exercise content was changed).

Regarding Claim 12, Flavell discloses the system of claim 1, wherein the processor (102) is further configured to match the context state of the user against a set of metadata for content ([0073], ‘Thus, implementations can associate tags (e.g., as metadata) with segments of exercise content such that descriptive information about exercise content in the segments can be specified via the tags. Exercise clips, such as the content clips 202, can also include tags. The tags can enable multiple segments of different exercise content (e.g., from different content streams) to be searched to identify segments that meet specific search criteria.'; [0115], ‘For example, the user can say "my triceps really hurt." In response, the user is asked "Do you want to finish your workout with cardio?" The exercise manager , module 106, for instance, can cause audible and/or text output requesting whether the user wants to finish their workout with cardio. The user answers "Yes."; [0116], ‘Proceeding to the lower portion of the scenario 1300, and in response to the user answering "Yes," the remaining chest exercises (e.g., the flies 312 and the incline press 314 segments) of the exercise routine 902 are replaced with a cardio segment 1304 that includes cardio exercises.'; in the exercise example above, cardio content would have metadata tags as such, so that when the context state changes the content to cardio, the correct content would be applied).

Regarding Claim 13, Flavell discloses the system of claim 1, wherein the responsive content comprises content comprising at least one of iconography and text ([0063], ‘The feedback module 506 includes feedback information for specific exercises. Feedback information can include feedback that can be provided to a user to assist the user in improving their exercise experience, to motivate and encourage a user during an exercise routine, and so on. For example, the feedback module 506 can include text that can be output as audio to a user to provide various types of exercise-related feedback’; [0115], ‘The exercise manager module 106, for instance, can cause audible and/or text output requesting whether the user wants to finish their workout with cardio. The user answers "Yes."; the dynamic and responsive content can include providing a textual component to the content). 

Regarding Claim 14, Flavell discloses the system of claim 1, wherein the responsive content comprises a text content, and wherein the processor (102) is further configured to process the text content into speech using a text-to-speech engine ([0063], ‘The feedback module 506 includes feedback information for specific exercises. Feedback information can include feedback that can be provided to a user to assist the user in improving their exercise experience, to motivate and encourage a user during an exercise routine, and so on. For example, the feedback module 506 can include text that can be output as audio to a user to provide various types of exercise-related feedback’; [0115], ‘The exercise manager module 106, for instance, can cause audible and/or text output requesting whether the user wants to finish their workout with cardio. The user answers "Yes.""; the dynamic and responsive content can include providing a textual component to the content that is also converted to an audio output [text-to-speech engine]). 

Regarding Claim 15, Flavell discloses the system of claim 1, wherein the responsive content comprises a form feedback content ({0030], ‘For example, an NUI device can detect that a user is not performing a particular exercise using proper form. To assist the user in achieving proper form, performance feedback can be provided that suggests ways of improving the user's form. For example, audible feedback can suggest ways of improving form, such as "try to straighten your back."’; [0102], ‘Step 1004 provides performance feedback based on the user-associated feedback. The feedback module 112, for instance, can locate appropriate performance feedback to be provided to the user based on performance attributes (e.g., passive feedback) indicated by the user-associated feedback. Performance feedback can include text and/or audible feedback, such as "pick up the pace" or "keep your legs straight."; [0103], ‘Performance feedback can also include visual feedback, such as visually highlighting a region of the user representation 132 that corresponds to an area of a user's body that is relevant to the performance feedback. For example, consider a scenario where the user representation 132 is displayed during playback of an exercise segment that includes squat thrusts. If the user is not bending their knees enough, the knee region of the user representation 132 can be visually highlighted. Additionally, text and/or audible output can be provided that says "bend your knees a little more."; dynamic and responsive content can include feedback related to the user's form while performing the exercises.).

Regarding Claim 16, Flavell discloses the system of claim 1, wherein the responsive content comprises a trigger loop ([0100], ‘Step 1002 modifies playback of the exercise content based on the user-associated feedback. For example, the modification can include retrieving different segments and/or clips of exercise content, repeating exercise content that has already been played, rearranging exercise content that has already been retrieved, and so on. Further, the modification can occur on-the-fly, e.g., during playback of the exercise content.'; [0113], ‘Implementations may also repeat particular portions of exercise content based on detected performance attributes. For example, techniques can detect that a user's form while performing a particular exercise is improving during playback of a segment of exercise content. Thus, instead of transitioning to a different exercise, some or all of the segment that includes the particular exercise can be repeated to enable the user to continue to work on their form. Thus, techniques can customize exercise content during playback to repeat particular portions based on explicit input from a user, and/or based on performance-related attributes that are detected from a user.'; {[0066] of the PCT specification describes a trigger loop as repeating content until a new context state has been triggered}; in this case, the system can repeat [loop] the content until a specific performance context or user-stated context changes).

Regarding Claim 17, Flavell discloses the system of claim 1, wherein the responsive content comprises a time-flex loop ([0100], ‘Step 1002 modifies playback of the exercise content based on the user-associated feedback. For example, the modification can include retrieving different segments and/or clips of exercise content, repeating exercise content that has already been played, rearranging exercise content that has already been retrieved, and so on. Further, the modification can occur on-the-fly, e.g., during playback of the exercise content.’; [0111], ‘Continuing to the middle portion of the scenario 1200, user-associated feedback is received that indicates that the user wishes the repeat the first 3 minutes of the wrist stretch section 322. For example, perhaps the user is sore from a previous workout and wishes to perform further stretching.'; (0113), ‘Implementations may also repeat particular portions of exercise content based on detected performance attributes. For example, techniques can detect that a user's form while performing a particular exercise is improving during playback of a segment of exercise content. Thus, instead of transitioning to a different exercise, some or all of the segment that includes the particular exercise can be repeated to enable the user to continue to work on their form. Thus, techniques can customize exercise content during playback to repeat particular portions based on explicit input from a user, and/or based on performance-related attributes that are detected from a user.'; {{0067] of the PCT specification describes a time-flex loop as repeating content until the user breaks out the content loop}; in this case, the system can repeat [loop] the content until a user-stated context changes based upon the user wanting to move onto a different exercise).

Regarding Claim 18, Flavell discloses the system of claim 1, wherein the responsive content comprises a reverse time-flex loop ((0027], ‘Implementations can also enable exercise segments to be selected based on various types of feedback. For example, a natural user interface (NUI) device can be utilized to detect a user's performance during an exercise routine’; [0028], ‘Commands can be detected (e.g., by an NUI device) and recognized to cause various actions to occur. A user, for instance, can say "restart this set." In response, a particular exercise segment or portion of an exercise segment can be restarted.'; [0038], ‘The recognition module 108 can also be configured to receive and/or interpret input received via a touchless mechanism, such as via voice recognition, gesture-based input, detected body poses and body motions, object scanning, and so on.'; (0071), ‘For example, the tag 600 can include timestamps that indicate the beginning, ending, and/or other portions of exercise reps for the push-ups segment 306. The timestamps can be used to determine whether a user is synchronized with the push-ups segment 306 during playback of the segment. Alternatively or additionally, the tag 600 can include frame stamps that correlate particular video frames with particular portions of exercise reps.'; [0121], 'For example, the exercise content can be processed after a user initiates playback of the exercise content, but before the playback actually begins.'; {{0067] of the PCT specification describes a reverse time-flex loop as not starting content until the user starts their exercise movement}; the user can request and start performing a particular exercise in order to initiate playback of said exercise content, thereby forming a reverse time-flex loop). 

Regarding Claim 21, Flavell discloses the system of claim 1, wherein the sensor (120) comprises at least one of the following: a power switch, a database query, a camera ((0043], 'the NUI device 120 is configured to recognize gestures, poses, body movements, objects, images, and so on, via cameras’), a depth sensing camera, a seat sensor, a push force sensor for a user foot, a pull force sensor for a user foot, a seat to rail position sensor, and a handle sensor.

Regarding Claim 22, Flavell discloses a method for controlling a workout (Fig. 1 shows the system; [0035], 'FIG. 1 is an illustration of an , environment 100 in an example implementation that is operable to implement techniques for dynamic exercise content discussed herein’), comprising: presenting a program (exercise content 104) to a user including a stream of content (content streams 200 from exercise content 104) including a first auditory content and a first visual content related to the workout (Fig. 1 & 2; [0025], ‘For example, exercise content can include multiple exercise-related content streams that are divided into multiple selectable segments. Particular exercise segments can include a variety of different content types, such as live action video, animation, computer-generated imagery (CGI), audio, and so on."; [0050], 'FIG. 2 illustrates an example implementation of the exercise content 104, introduced above with reference to FIG. 1. The exercise content 104 includes content streams 200 and content clips 202. The content streams 200 are representative of different streams of exercise content that can be selected for playback.'; [0082], ‘For example, the experience editor module 716 can be leveraged to add and/or customize various types of content, such as audio, video’; [0119], ‘Techniques can augment exercise content by inserting, deleting, and/or modifying visual images, audio content, and so on’; the exercise content 104 includes both audio content and video content); determining a context state of the user participating in the workout based on information from a sensor (NUI device 120; Fig. 1; [0036], ‘the computing device 102 may range from full resource devices with substantial memory and processor resources’; [0043], ‘Further included as part of the computing device 102 is an NUI device 120, which is configured to receive a variety of touchless input, such as via visual recognition of human gestures, object scanning, voice recognition, color recognition, and so on. In at least some embodiments, the NUI device 120 is configured to recognize gestures, poses, body movements, objects, images, and so on, via cameras. An example camera, for instance, can be configured with lenses, light sources, and/or light sensors such that a variety of different phenomena can be observed and captured as input. For example, the camera can be configured to sense movement in a variety of dimensions, such as vertical movement, horizontal movement, and forward and backward movement, e.g., relative to the NUI device 120. Thus, in at least some embodiments, the NUI device 120 can capture information about image composition, movement, and/or position’); and selectably adding a responsive content based on the context state of the user to the stream of content (200) in a manner that avoids conflict with the stream of content (200; Fig. 1 & 2 show the system setup; Fig. 13 shows the dynamically responsive content; [0114], ‘FIG. 13 illustrates another example implementation scenario in which an exercise routine is dynamically modified, generally at 1300. Starting with the upper portion of the scenario 1300, a user exercises along with the playback of the exercise routine 902, discussed above’; [0115], ‘Continuing to the middle portion of the scenario 1300, user-associated feedback is received that indicates that the user is feeling pain in their triceps muscle. For example, the user can say “my triceps really hurt.” In response, the user is asked "Do you want to finish your workout with cardio?" The exercise manager module 106, for instance, can cause audible and/or text output requesting whether the user wants to finish their workout with cardio. The user answers "Yes."; [0116], 'Proceeding to the lower portion of the scenario 1300, and in response to the user answering “Yes,” the remaining chest exercises (e.g., the flies 312 and the incline press 314 segments) of the exercise routine 902 are replaced with a cardio segment 1304 that includes cardio exercises. Thus, the user can finish the remainder of their exercise period using cardio exercises, instead of the chest exercises originally retrieved for playback.'; based upon a context state, for example when the user is heard by the NUI 120 to say they are hurt, a responsive content can be played in a manner that does not cause an unreasonable experience to the user; {[0086] of the PCT specification describes avoiding conflict as preventing the responsive content from interrupting, colliding, or being introduced in a manner that provides a disjointed user experience}; by changing the content as requested, the user experience remains satisfactory, with a low likelihood of injury).

Regarding Claim 23, Flavell discloses a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions (Fig. 1 shows the system; [0035], 'FIG. 1 is an illustration of an environment 100 in an example implementation that is operable to implement techniques for dynamic exercise content discussed herein’: [0036], 'the computing device 102 may range from full resource devices with substantial memory and processor resources’; [0134], “Computer-readable storage media” may refer to media and/or devices that enable persistent and/or non-transitory storage of information in contrast to mere signal transmission, carrier waves, or signals per se.') for: presenting a program (exercise content 104) to a user including a stream of content (content streams 200 from exercise content 104) including a first auditory content and a first visual content related to the workout (Fig. 1 & 2; [0025], ‘For example, exercise content can include multiple exercise-related content streams that are divided into multiple selectable segments. Particular exercise segments can include a variety of different content types, such as live action video, animation, computer-generated imagery (CGI), audio, and so on.'; [0050], 'FIG. 2 illustrates an example implementation of the exercise content 104, introduced above with reference to FIG. 1. The exercise content 104 includes content streams 200 and content clips 202. The content streams 200 are representative of different streams of exercise content that can be selected for playback.'; [0082], ‘For example, the experience editor module 716 can be leveraged to add and/or customize various types of content, such as audio, video’; [0119], ‘Techniques can augment exercise content by inserting, deleting, and/or modifying visual images, audio content, and so on’; the exercise content 104 includes both audio content and video content); determining a context state of the user participating in the workout based on information from a sensor (NUI device 120; Fig. 1; [0036], ‘the computing device 102 may range from full resource devices with substantial memory and processor resources’; [0043], ‘Further included as part of the computing device 102 is an NUI device 120, which is configured to receive a variety of touchless input, such as via visual recognition of human gestures, object scanning, voice recognition, color recognition, and so on. In at least some embodiments, the NUI device 120 is configured to recognize gestures, poses, body movements, objects, images, and so on, via cameras. An example camera, for instance, can be configured with lenses, light sources, and/or light sensors such that a variety of different phenomena can be observed and captured as input. For example, the camera can be configured to sense movement in a variety of dimensions, such as vertical movement, horizontal movement, and forward and backward movement, e.g., relative to the NU! device 120. Thus, in at least some embodiments, the NUI device 120 can capture information about image composition, movement, and/or position’); and selectably adding a responsive content based on the context state of the user to the stream of content (200) in a manner that avoids conflict with the stream of content (200; Fig. 1 & 2 show the system setup; Fig. 13 shows the dynamically responsive content; [0114], 'FIG. 13 illustrates another example implementation scenario in which an exercise routine is dynamically modified, generally at 1300. Starting with the upper portion of the scenario 1300, a user exercises along with the playback of the exercise routine 902, discussed above’; [0115], ‘Continuing to the middle portion of the scenario 1300, user-associated feedback is received that indicates that the user is feeling pain in their triceps muscle. For example, the user can say "my triceps really hurt." In response, the user is asked “Do you want to finish your workout with cardio?" The exercise manager module 106, for instance, can cause audible and/or text output requesting whether the user wants to finish their workout with cardio. The user answers "Yes.”; [0116], 'Proceeding to the lower portion of the scenario 1300, and in response to the user answering "Yes," the remaining chest exercises (e.g., the flies 312 and the incline press 314 segments) of the exercise routine 902 are replaced with a cardio segment 1304 that includes cardio exercises. Thus, the user can finish the remainder of their exercise period using cardio exercises, instead of the chest exercises originally retrieved for playback.'; based upon a context state, for example when the user is heard by the NUI 120 to say they are hurt, a responsive content can be played in a manner that does not cause an unreasonable experience to the user; {[0086] of the PCT specification describes avoiding conflict as preventing the responsive content from interrupting, colliding, or being introduced in a manner that provides a disjointed user experience}; by changing the content as requested, the user experience remains satisfactory, with a low likelihood of injury).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims is/are rejected under 35 U.S.C. 103.

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over US 2013/0316316 to Flavell et al. (hereinafter, "Flavell") in view of US 2004/0063551 to Lightbody. Regarding Claim 18, Flavell discloses the system of claim 1, wherein the responsive content comprises a feedback content ([0063], ‘The feedback module 506 includes feedback information for specific exercises. Feedback information can include feedback that can be provided to a user to assist the user in improving their exercise experience, to motivate and encourage a user during an exercise routine, and so on. For example, the feedback module 506 can include text that can be output as audio to a user to provide various types of exercise-related feedback’). Flavell fails to explicitly disclose wherein the responsive content comprises a machine setup feedback content. Lightbody is in the field of an exercise machine (Title and Abstract) and teaches wherein a responsive content comprises a machine setup feedback content ([0031], ‘The control central processing unit 109 itself has three other inputs and one other output.... The readout 112 Notifies the individual of the various operational modes of the machine as well as aiding in the initial setup thereof and providing feedback to the exerciser.'; feedback on the machine initial setup can be provided). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flavell with the machine setup feedback content of Lightbody for the purpose of providing feedback on a machine setup, thereby allowing the machine to perform a given exercise for the user (Lightbody; [0031}).

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over US 2013/0316316 to Flavell et al. (hereinafter, "Flavell”) in view of US 2016/0346604 to Nike Inc (hereinafter, "Nike"). Regarding Claim 19, Flavell discloses the system of claim 1. Flavell fails to explicitly disclose wherein the responsive content comprises a selection based on mood. Nike is in the field of streaming musical content during exercise activities (Title and Abstract) and teaches wherein a responsive content comprises a selection based on mood ([0095], 'Mood/level of energy 1225 may be used to help the regimen generation system determine a difficulty of the workout to create. For example, if an athlete is not feeling as motivated, the workout may be less strenuous. If, on the other hand, the athlete is upbeat and has a lot of energy, the workout regimen generation system may take advantage of the energy by creating a more difficult workout for the user. Additionally or alternatively, the mood/level of energy 1225 may be used to determine the type of music to be associated with the workout, as described in further detail herein.'; [0111], ‘FIG. 12 illustrates options 1225 and 1230 for defining playlist song selection parameters. The music playlist generation system may use the mood 1225 of the user and the genre of music 1230 to select songs from a music streaming program. if the user is feeling mellow, the system may select slower paced songs. If, on the other hand, the user is feeling upbeat, the system may select faster paced (e.g., more beats per minute) songs. Interface 1200 also allows the user to select a source for the music playlist. For example, a user may select option 1250 to have the playlist generation system pull music from a library and/or option 1255 to have songs pulled from an online music streaming service’; responsive content uses mood as a criteria). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flavell with the selection based on mood of Nike for the purpose of providing responsive content, thereby changing the energy of the workout to best fit the user state (Nike; [0095]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784